In this support proceeding in which the appellant father of two children has petitioned to establish visitation rights, the appeal is from two orders of the Family Court, Rockland County, both dated July 18, 1973, which together modified an order of the same court, dated April 18, 1972, by (1) rescinding appellant’s visitation privileges and (2) dismissing Ms petition. Orders reversed, in the exercise of discretion, without costs; petition granted to the extent that appellant is awarded visitation rights of two days per month, which award shall be reviewed after three months; and proceeding remanded to the Family Court, which shall work out the terms of visitation and, in three months, conduct the review of the visitation privileges awarded hereby. The apparent indifference of the children to their father is not sufficient reason to deny visitation privileges. Moreover, we remind the parties that they must not allow their own anxieties or conflicts, vis-a-vis each other, to interefere with the development of a good relationsMp between the children and their father, or to upset the good relationsMp presently existing between the children and then* mother and stepfather. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.